Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are presented for examination.
Claims 1-33 are rejected.
This Action is Non-Final.
                          Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 and 04/26/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                   Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.        Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
7.         Claim 1 recites the mere manipulation of data or an abstract idea, or merely solves a mathematical problem without a limitation to a practical application.   A practical application exists if the result of the claimed invention is “useful, concrete and tangible” (with the emphasis on “result”)(Guidelines, section IV.C.2.b).    A “useful” result is one that satisfies the utility requirement of section 101, a “concrete” result is one that is “repeatable” or “predictable”, and a “tangible” result is one that is “real”, or has “real-world” value, as opposed to being “abstract”.  Claim 1  merely manipulates data without ever producing a useful, concrete and tangible result “…..perform one or more convolution operations on image data by at least contracting one or more tensors to generate one or more feature maps”.  
It is the result that is the focus.  If the result has a real world practical application/use, then the test has been satisfied.  The claim need not include the uses to which the result is ultimately put, just the result itself.   Applicant is advised to provide a written explanation of how and why the claimed invention (either as currently recited or as amended) produces a useful, concrete and tangible result.

                                        Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
8.        Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
9.        Claim 7 defines a “system”.  However, while the preamble defines a “system”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus.  Furthermore, the specification indicates that the invention may be embodied as pure software  on paragraph 0232 of the specification “…computer system 1200 includes, without limitation, a main memory 1204 and control logic (e.g., implemented as hardware, software, or a combination thereof) …”. Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  
Functional descriptive material may be statutory if it resides on a “computer-readable medium or computer-readable memory”.  The claim(s) indicated above lack structure, and do not define a computer readable medium and are thus non-statutory for that reason .When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests:
1.	Amending the claim(s) to embody the program on “computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory; or
2.	Adding structure to the body of the claim that would clearly define a statutory apparatus.
Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc, as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
 
                                   Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows:
              Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and  requirements of this title.

10.        Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
11.      Claim 14 defines a  “machine-readable medium having stored thereon a set of instructions, …” embodying functional descriptive material (i.e., a computer program or computer executable code).  However, on paragraph 0493 of the specification discloses “In at least one embodiment, a computer-readable storage medium is a non-transitory computer-readable storage medium that excludes transitory signals (e.g., a propagating transient electric or electromagnetic transmission) 159but includes non-transitory data storage circuitry (e.g., buffers, cache, and queues) within transceivers of transitory signals.” the claim does not define a “computer-readable medium or computer-readable memory” and is thus non-statutory for that reason (When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on “machine-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc, as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium. Similar problem exist in dependent claims 15-20.
                                    Claim Rejections - 35 USC § 103
12.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.      Claims 1-33 rejected under 35 U.S.C. 103 as being unpatentable over MIINOYA et al. (US Patent Application Pub. No: 20150331832 A1) in view of Narayanaswami et al. (US Patent Application Pub. No: 20180197068 A1).
       As per claim 1,MINOYA teaches a processor, comprising: one or more arithmetic logic units (ALUs) [Abstract, paragraphs 0008-0009, The arithmetic processing apparatus includes multiple arithmetic blocks corresponding to one of the multiple processing layers.], to perform one or more convolution operations [Abstract, paragraphs 0008-0009, Each of the arithmetic blocks includes a convolution arithmetic portion, an activation portion, a pooling portion, and a normalization portion. The convolution arithmetic portion executes convolution arithmetic processing.],on image data by at least contracting ,one or more feature maps [paragraphs 0008-0009, …, an arithmetic processing apparatus executing arithmetic by a neural network in which multiple processing layers are hierarchically connected is provided. The arithmetic processing apparatus includes multiple arithmetic blocks corresponding to one of the multiple processing layers.].  
      MINOYA does not explicitly disclose contracting one or more tensors to generate one or more feature maps.
      Narayanaswami discloses contracting one or more tensors to generate one or more feature maps [paragraphs 0024;0036, Traversing the tensor in a nested loop requires a computation of a memory address value of an element to load or store the corresponding data value of the element…., where three loops tracked by three loop index variables can be nested to traverse through the three-dimensional tensor.].
     It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Narayanaswami 's computer based method for accelerating tensor computations for neural network having multiple neural network layers into MINOYA’s an arithmetic processing apparatus for executing arithmetic by a neural network for the benefit of an accelerate machine learning inference workloads such that a processing unit performing the workload can achieve high performance and low energy consumption while executing computations (Narayanaswami,[0005]-[0008]) to obtain the invention as specified in claim 1.

       As per claim 2, MINOYA and Narayanaswami teach all the limitations of claim 1 above, where MINOYA and Narayanaswami further teach, a processor, wherein the one or more convolution operations include a first convolution operation with a first activation tensor and a filter tensor to generate a first feature map represented by an output tensor, and the one or more ALUs are to: construct a second activation tensor that has a higher number of modes than the first activation tensor [MINOYA , Abstract, paragraphs 0008-0009, Each of the arithmetic blocks includes a convolution arithmetic portion, an activation portion, a pooling portion, and a normalization portion. The convolution arithmetic portion executes convolution arithmetic processing.]; and        
       generate the first feature map by performing a tensor contraction with the second activation tensor and the filter tensor [Narayanaswami, paragraphs 0024;0036, Traversing the tensor in a nested loop requires a computation of a memory address value of an element to load or store the corresponding data value of the element…., where three loops tracked by three loop index variables can be nested to traverse through the three-dimensional tensor.].  

       As per claim 3, MINOYA and Narayanaswami teach all the limitations of claim 2 above, where MINOYA and Narayanaswami further teach, a processor, wherein the one or more ALUs are to construct the second activation tensor based at least in part on: identifying a mode of the first activation tensor that is not present in the filter tensor and is not present in the output tensor [MINOYA , Abstract, paragraphs 0008-0009, Each of the arithmetic blocks includes a convolution arithmetic portion, an activation portion, a pooling portion, and a normalization portion. The convolution arithmetic portion executes convolution arithmetic processing.]; and 
       replacing the identified mode with a first mode from the output tensor and a second mode from the filter tensor in the second activation tensor [Narayanaswami, paragraphs 0024;0036, Traversing the tensor in a nested loop requires a computation of a memory address value of an element to load or store the corresponding data value of the element…., where three loops tracked by three loop index variables can be nested to traverse through the three-dimensional tensor.].  

      As per claim 4, MINOYA and Narayanaswami teach all the limitations of claim 3 above, where MINOYA further teaches, a processor, wherein the one or more ALUs are to construct the second activation tensor such that the first mode and the second mode of the second activation tensor have overlapping strides [MINOYA , Abstract, paragraphs 0008-0009, Each of the arithmetic blocks includes a convolution arithmetic portion, an activation portion, a pooling portion, and a normalization portion. The convolution arithmetic portion executes convolution arithmetic processing.].  

       As per claim 5, MINOYA and Narayanaswami teach all the limitations of claim 4 above, where MINOYA further teaches, a processor, wherein the identified mode of the first activation tensor has an identified stride, and the one or more ALUs are to set a first stride of the first mode and a second stride of the second mode of the second activation tensor to the identified stride [MINOYA , Abstract, paragraphs 0008-0009, Each of the arithmetic blocks includes a convolution arithmetic portion, an activation portion, a pooling portion, and a normalization portion. The convolution arithmetic portion executes convolution arithmetic processing.].   

       As per claim 6, MINOYA and Narayanaswami teach all the limitations of claim 2 above, where MINOYA further teaches, a processor, wherein the one or more ALUs are to construct the second activation tensor using data elements of the first activation tensor without adding additional data elements [MINOYA , Abstract, paragraphs 0008-0009, Each of the arithmetic blocks includes a convolution arithmetic portion, an activation portion, a pooling portion, and a normalization portion. The convolution arithmetic portion executes convolution arithmetic processing.].  

     As per claim 7,MINOYA teaches a system, comprising: 
     one or more processors to perform a first type of operation on a tensor to generate an output [Abstract, paragraphs 00029, The convolution arithmetic portion executes convolution arithmetic processing. The normalization portion executes normalization to a processing result data generated by the pooling portion. The normalization portion includes a first output portion, a second output portion, and a normalization execution portion. The first output portion outputs a first data.],  by: changing a representation of, dimensions [paragraphs 0028-0029, The feature quantity extraction processing layer N3 of the third layer integrates multiple feature quantity extracted in the feature quantity extraction processing layer N2 of the second layer by considering a spatial relationship of the multiple feature quantity, so that a compositive feature quantity is extracted with a higher dimension.]; and 
     performing a second type of operation on, dimensions to generate the output [paragraphs 0005;0028, That is, a conventional convolutional neural network executes convolution arithmetic processing to an extraction result data of a feature quantity. A conventional convolutional neural network executes activation processing, executes pooling processing, and extracts feature quantity in a higher dimension.].  
      MINOYA does not explicitly disclose representation of the tensor from a first number of dimensions to a second number of dimensions; 
     performing a second type of operation on the representation of the tensor with the second number of dimensions.
     Narayanaswami discloses representation of the tensor from a first number of dimensions to a second number of dimensions [Abstract, paragraph 0023, …. Each dimension of the N-dimensional tensor may include one or more elements, where each element may store a respective data value. ….. The first dimension may have a length of three hundred elements, the second dimension may have a length of thousand elements, and the third dimension may have a length of twenty elements.]; 
      performing a second type of operation on the representation of the tensor with the second number of dimensions [Abstract, paragraph 0023, …. Each dimension of the N-dimensional tensor may include one or more elements, where each element may store a respective data value. ….. The first dimension may have a length of three hundred elements, the second dimension may have a length of thousand elements, and the third dimension may have a length of twenty elements.].
       It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Narayanaswami 's computer based method for accelerating tensor computations for neural network having multiple neural network layers into MINOYA’s an arithmetic processing apparatus for executing arithmetic by a neural network for the benefit of an accelerate machine learning inference workloads such that a processing unit performing the workload can achieve high performance and low energy consumption while executing computations (Narayanaswami,[0005]-[0008]) to obtain the invention as specified in claim 7.

       As per claim 8, MINOYA and Narayanaswami teach all the limitations of claim 7 above, where MINOYA and Narayanaswami further teach, a system, wherein the first type of operation is a convolution [MINOYA, Abstract, paragraphs 0008-0009, Each of the arithmetic blocks includes a convolution arithmetic portion, an activation portion, a pooling portion, and a normalization portion. The convolution arithmetic portion executes convolution arithmetic processing.], the second type of operation is a tensor contraction, and the second number of dimensions is greater than the first number of dimensions [Narayanaswami, Abstract, paragraph 0023, …. Each dimension of the N-dimensional tensor may include one or more elements, where each element may store a respective data value. ….. The first dimension may have a length of three hundred elements, the second dimension may have a length of thousand elements, and the third dimension may have a length of twenty elements.].  

      As per claim 9, MINOYA and Narayanaswami teach all the limitations of claim 8 above, where MINOYA and Narayanaswami further teach, a system, wherein the output is a feature map represented by an output tensor, the tensor is an activation tensor [MINOYA, Abstract, paragraphs 0008-0009, Each of the arithmetic blocks includes a convolution arithmetic portion, an activation portion, a pooling portion, and a normalization portion. The convolution arithmetic portion executes convolution arithmetic processing.], the convolution is a convolution of the activation tensor and a filter tensor, and the one or more processors are to: identify a dimension of the activation tensor that is not present in the filter tensor and is not present in the output tensor [Narayanaswami, Abstract, paragraph 0023; 0066,For this computation there will be a sum of the dot products along the depth dimension. Convolving one 3D filter 406 over the 3D input produces a 2D spatial plane.]; and
      replace the identified dimension with a first dimension from the output tensor and a second dimension from the filter tensor in the changed representation of the tensor [Narayanaswami, Abstract, paragraph 0023; 0066,For this computation there will be a sum of the dot products along the depth dimension. Convolving one 3D filter 406 over the 3D input produces a 2D spatial plane.].  

      As per claim 10, MINOYA and Narayanaswami teach all the limitations of claim 9 above, where Narayanaswami further teaches, a system, wherein the first dimension and the second dimension have overlapping strides [Narayanaswami, Abstract, paragraph 0023, …. Each dimension of the N-dimensional tensor may include one or more elements, where each element may store a respective data value. ….. The first dimension may have a length of three hundred elements, the second dimension may have a length of thousand elements, and the third dimension may have a length of twenty elements.].  

      As per claim 11, MINOYA and Narayanaswami teach all the limitations of claim 8 above, where MINOYA and Narayanaswami  teach, a system, further comprising a memory, wherein the tensor includes one or more data elements stored in the memory [Narayanaswami, Abstract, paragraph 0023, …. Each dimension of the N-dimensional tensor may include one or more elements, where each element may store a respective data value. ….. The first dimension may have a length of three hundred elements, the second dimension may have a length of thousand elements, and the third dimension may have a length of twenty elements.], and the one or more processors are to change the representation of the tensor such that two dimensions of the tensor refer to a common set of data elements included in the one or more data elements [MINOYA ,Abstract, paragraphs 0008-0009, The arithmetic processing apparatus includes multiple arithmetic blocks corresponding to one of the multiple processing layers.]. 

      As per claim 12, MINOYA and Narayanaswami teach all the limitations of claim 7 above, where Narayanaswami  teaches, a system, wherein the first type of operation is a tensor contraction and the second type of operation is a convolution [Narayanaswami, Abstract, paragraph 0023, …. Each dimension of the N-dimensional tensor may include one or more elements, where each element may store a respective data value. ….. The first dimension may have a length of three hundred elements, the second dimension may have a length of thousand elements, and the third dimension may have a length of twenty elements.].  

      As per claim 13, MINOYA and Narayanaswami teach all the limitations of claim 8 above, where MINOYA and Narayanaswami teach, a system, further comprising one or more memories to store parameters corresponding to one or more neural networks [MINOYA, Abstract, paragraphs 0008-0009, …, an arithmetic processing apparatus executing arithmetic by a neural network in which multiple processing layers are hierarchically connected is provided. The arithmetic processing apparatus includes multiple arithmetic blocks corresponding to one of the multiple processing layers.], wherein the one or more processors are to perform an inferencing operation using the one or more neural networks based, at least in part, on the output of the tensor contraction [Narayanaswami, Abstract, paragraph 0023, …. Each dimension of the N-dimensional tensor may include one or more elements, where each element may store a respective data value. ….. The first dimension may have a length of three hundred elements, the second dimension may have a length of thousand elements, and the third dimension may have a length of twenty elements.].  

     As per claims 14-20, claims 14-20 are rejected in accordance to the same rational and reasoning as the above claims 1-6, wherein claims 14-20 are the device claims  for the apparatus of claims 1-6.

     As per claims 21-26, claims 21-26 are rejected in accordance to the same rational and reasoning as the above claims 1-6, wherein claims 21-26 are the device claims  for the apparatus of claims 1-6.

     As per claims 27-33, claims 27-33 are rejected in accordance to the same rational and reasoning as the above claims 7-13, wherein claims 27-33 are the method claims  for the system of claims 7-13.

                                     Conclusion 
         RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
       KIM (US Patent Application Pub. No: 20180136844 A1) teaches a device has a first operation control circuit to control a first cell array so that first read data and second read data stored in the first cell array are outputted based on read signal and read address. KIM discloses an arithmetic circuit performs a predetermined arithmetic operation to generate first write data and second write data based on first read data and second read data. KIM suggests a second operation control circuit controls a second cell array so that first write data and second write data are stored in second cell array based on write signal and write address.
      
    SUN et al.(US Patent Application Pub. No: 20180157976 A1) teaches a device has a first determiner configured to determine complexity of a database including multiple samples. SUN discloses a second determiner is configured to determine a classification capability of CNN model applicable to database based on complexity of database. SUN suggests a third determiner is configured to acquire a classification capability of each CNN models. SUN further discloses a matcher is configured to determine the CNN model applicable to the database based on the classification capability of each candidate CNN model and the classification capability of the CNN model applicable to the database.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181